Sweeney, J.,
dissenting. In my view, the parties lack standing to bring this action and, therefore, I believe the cause should be dismissed. Any opinion emanating from this court on the merits of this so-called controversy would be purely advisory and should not be sanctioned by this court. In addition, I believe this court has done a grave disservice to all concerned by issuing multiple result-oriented opinions in support of a non-substantive entry without the benefit of oral argument. Even assuming that standing is not an issue, this court has eliminated a most valuable tool for determining the merit of the various arguments raised by the parties.
Nevertheless, assuming arguendo, that the parties do have proper standing to bring this action, I would concur in the well-reasoned and cogent analysis articulated by Justice Resnick in her dissenting opinion.